           Case 1:18-cv-00637-RP Document 49 Filed 10/23/18 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

DEFENSE DISTRIBUTED and SECOND                       §
AMENDMENT FOUNDATION, INC.,                          §
                                                     §
                Plaintiffs,                          §
                                                     §
v.                                                   §                    1:18-CV-637-RP
                                                     §
GURBIR GREWAL, et al.,                               §
                                                     §
                Defendants.                          §

                                                ORDER

        Before the Court is the parties’ Stipulation to Extend Time to Respond to Complaint. (Dkt.

46). The parties seek to extend Defedant Gurbir Grewal’s (“Grewal”) time to respond to Plaintiffs’

amended complaint to November 21, 2018. A stipulation to extend a deadline set by the Federal

Rules of Civil Procedure is ineffective without court approval. See Fed. R. Civ. P. 6(b); 4A Charles A.

Wright & Arthur R. Miller, Federal Practice and Procedure § 1165, at 488 (“A stipulation by the

parties for an extension of time is ineffective if it is not also embodied in an order of the district

court.”). The Court will, however, construe the parties’ stipulation as a joint motion for extension of

time, and it will grant that motion. Grewal’s deadline to file an answer or to otherwise respond to

Plaintiffs’ amended complaint is extended to and includes November 21, 2018. The parties shall

seek future extensions of time in the form of a motion.

        SIGNED on October 23, 2018.




                                                     _____________________________________
                                                     ROBERT PITMAN
                                                     UNITED STATES DISTRICT JUDGE
